DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 10, 2020 has been entered.
Status of Claims
This action is in response to the reply filed December 10, 2020.
Claims 1-8, 11, 15-20, 23, and 30 have been cancelled.
Claims 9, 21, and 27-28 have been amended. 
Claims 35-37 have been newly added.
Claims 9-10, 12-14, 21-22, 24-29, and 31-37 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. Examiner notes that the machine learning in the instant claims is recited at a high level of generality and appears, based on the as-filed instant specification [0066], to be the mere use of a tool for performing the previously identified abstract idea. However, the limitation that causes an autonomous vehicle to be dispatched based on the previously identified abstract idea is a practical application of the previously identified abstract idea. Similar to Example 46 Claim 2 the instant claims do 
Applicant's remaining arguments filed December 10, 2020 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the submitted amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 11, 13-14, 21, 23, 25-28, 30, 32-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levis et al. (U.S. P.G. Pub. 2006/0235739 A1), hereinafter Levis, in view of Labarre et al. (US 10,382,370 B1), hereinafter Labarre, in further view of Goddard et al. (U.S. P.G. Pub. 2015/0292894 A1), hereinafter Goddard, in further view of SCICLUNA et al. (U.S. P.G. Pub. 2016/0247095 A1), hereinafter Scicluna, in view of Peterson et al. (U.S. 10,275,824 B2), hereinafter Peterson.

Claim 9. 
Levis discloses a method, comprising: 
receiving, by a device, first data associated with multiple deliveries of multiple items or services, the first data identifying: multiple recipients to which the multiple items or services are to be delivered, or multiple types of the multiple items or services to be delivered (Levis, abstract, [0008] dispatch plan; [0055] the manifest is a list of packages for delivery and includes information about the package; [0061] dispatch plan update; [0096] the Dispatch Manager (DM)); 
Regarding the following limitation:
receiving, by the device, second data associated with scheduling the multiple deliveries, a first portion of the second data being received via a chatbot that can communicate with multiple second devices associated with the multiple recipients; 
Levis discloses receiving, by the device, second data associated with scheduling the multiple deliveries, a first portion of the second data being received from the multiple recipients (Levis [0058], each record could include additional information regarding customer specific requirements—e.g., certain delivery time windows, directions to the location, preferred delivery locations, names of shipping clerks, etc.; [0098], [0117] speech input with speech recognition). Examiner notes the delivery time window in Levis corresponds to the first portion of second data from recipients.
Although Levis teaches performing speech recognition on speech input (Levis [0098], [0117]), Levis does not teach via a chatbot that can communicate with multiple second devices associated with the multiple recipients, however, this is taught by Labarre (Labarre (Col. 4 Lines 9-22) chat bot receives user input; (Col. 4 Lines 33-50) chat bot may create a workflow item). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the chatbot feature for the same reasons it’s useful in Labarre -namely, to automate conversations with users seeking assistance addressing common issues (Col. 2 Lines 43-45). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the chatbot as taught by Labarre in the system of Levis, since the claimed invention is merely a combination of old elements in the addressing the common problem of catering to customer preferences, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Levis’s system with the improved functionality to automate some basic customer service functionality thereby reducing labor costs.
Regarding the following limitation:
a second portion of the second data being received from multiple third devices; 
Levis discloses receiving a second portion of the second data from outside communications (Levis, [0008] forms of data affecting the dispatch plan include receiving traffic and/or weather related data pertaining to the service area associated with the dispatch plan. Still other forms of data include periodic time and location inputs that are used to determine a relative performance of the dispatch plan according to an anticipated Schedule. [0099] Delivery Manager receives remote inputs for updated weather and traffic conditions, [0067] weather conditions; [0069] traffic conditions), however Levis does not explicitly teach the multiple third devices, but Goddard does (Goddard Fig. 1, weather server, traffic 
Regarding the following limitation:
processing, by the device, the first data and the second data using a machine learning technique to identify information related to scheduling the multiple deliveries
Levis discloses processing, by the device, the first data and the second data to identify information related to scheduling the multiple deliveries (Levis, abstract, [0008] dispatch plan; [0097] user inputs to the delivery manager from a keypad or portable computer; [0098], [0117] speech input with speech recognition), however, Levis does not disclose using a machine learning technique, but Peterson does as shown below:
the machine learning technique to determine a score associated with a level of customer satisfaction associated with prior deliveries (Peterson (Col. 18 Lines 64-67) carrier platform may provide helpful feedback on listings to sellers which may lead to sellers adjusting handling, shipping, and/or pricing information/data; (Col. 19 Lines 1-13) use customer feedback and handling score to determine shipping trends and offer advice relating to shipping choice).
the machine learning technique to identify a trend based on the score associated with the level of customer satisfaction associated with the prior deliveries (Peterson (Col. 18 Lines 64-67) carrier platform may provide helpful feedback on listings 
One of ordinary skill in the art would have recognized that applying the known technique of using machine learning to determine preferred shipping options of Peterson to Levis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Peterson to the teaching of Levis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such analysis of historical data. Further, applying machine learning to determine the trends for preferred shipping options to Levis, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient rerouting of parcels when the customer profile does not apply to the situation that caused the rerouting while still providing the best opportunity to achieve high customer satisfaction.
Levis discloses:
processing the second data comprising: processing the second data to identify at least one of: 
a date or time for one of the multiple deliveries (Levis [0042], [0058], each record could include additional information regarding customer specific requirements—e.g., certain delivery time windows, directions to the location, preferred delivery locations, names of shipping clerks, etc.; [0091] updated dispatch plan), 
a weather condition at a location associated with the one of the multiple deliveries (Levis [0099] Delivery Manager receives remote 
a traffic condition on a route to the one of the multiple deliveries (Levis [0099] Delivery Manager receives remote inputs for updated weather and traffic conditions; [0069] traffic conditions; [0091] updated dispatch plan; [0058]-[0059]); 
performing, by the device, multiple actions related to the multiple deliveries based on the trend and after identifying at least one of the date or time, the weather condition, or the traffic condition, the multiple actions including: 
scheduling at least one of the multiple deliveries based on a result of processing the first data and the second data (Levis [0091] updated dispatch plan is a modification of the original dispatch plan based upon processing specific inputs), 
monitoring the first data or the second data to determine a modification to the first data or the second data (Levis abstract, [0039] dispatch plan is a series of stops; [0067] weather conditions), or 
modifying at least one of the multiple deliveries based on the modification to the first data or the second data (Levis abstract, [0067] weather conditions; [0069] traffic conditions; [0091] updated dispatch plan is a modification of the original dispatch plan based upon processing specific inputs); and 
Regarding the following limitation:
causing, by the device, an autonomous vehicle be dispatched to deliver at least one item or service of the multiple items or services based on the trend. 
Levis, as modified above by Peterson, teaches causing, by the device, a vehicle be dispatched to deliver at least one item or service of the multiple items or services based on the trend (Levis [0046], [0047], sending a message to a service vehicle to schedule a pickup as stated herein is not necessarily limited to using a DIAD-like device; the computer could be integrated into the vehicle. Other embodiments may utilize both a portable computer and a vehicle integrated unit operating in coordination). However, Levis does not teach an autonomous vehicle, but Scicluna does (Scicluna [0160] Upon the autonomous vehicle receiving information representing a start and end location for a route, the on-board route planning module accesses the map and location database 109 and optionally traffic data in the historical database 132 and/ or live traffic information to calculate a best route; [0161] autonomous vehicle receives routes from the core system; [0150], vehicle sharing facility). It would have been obvious to one of the ordinary skill in the art at the time of the invention to substitute Levis’s DIAD-like device with the autonomous vehicle feature for the same reasons its useful in Scicluna -namely, to accesses the map and location database 109 and optionally traffic data in the historical database 132 and/ or live traffic information to calculate a best route ([0160]). Based on the level of skill displays in the references, the substitution of Levis’s DIAD-like device with the autonomous vehicle can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 13. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 9, as shown above. Additionally, Levis discloses: 
determining that traffic on multiple routes to multiple locations of the multiple deliveries is to delay the multiple deliveries by a threshold amount of time (Levis [0038] 
determining to reroute the multiple deliveries to avoid the traffic (Levis [0141] update dispatch problem if there is a potential problem); and 
where performing the multiple actions comprises: providing multiple messages to multiple fourth devices associated with multiple vehicles that are delivering the multiple items or services to cause the multiple fourth devices to determine multiple different routes to the multiple locations (Levis [0068], [0144]-[0145], [0139]-[0140], [0045], Employing such shipping systems in conjunction with wireless communication to portable computers carried by service personal (e.g., the DIAD) or integrated into the delivery vehicles allows remote updating of the dispatch plan for package pick-up, even after the delivery vehicles have departed for the day's deliveries, [0034]). 

Claim 14. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 9, as shown above. Additionally, Levis discloses where receiving the second data comprises: 
receiving a short message service (SMS) message that includes natural language text, the natural language text including the second data (Levis [0049] SMS; [0098] user input; [0117] speech input with speech recognition); and 
where processing the first data and the second data comprises: processing the natural language text of the SMS message using natural language processing to determine the second data (Levis [0049] SMS; [0098] user input; [0117] speech input with speech recognition). 

Claim 21. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 21 as shown above in claim 9.

Claim 25. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 25 as shown above in claim 13.

Claim 26. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 26 as shown above in claim 14.

Claim 27. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 21, as shown above. Regarding the following limitation: 
where the one or more processors, when processing the first data and the second data, are to: process the first data and the second data using the machine learning technique to identify one or more preferences of the multiple recipients. 
Levis discloses where the one or more processors, when processing the first data and the second data, are to: process the first data and the second data to identify one or more preferences of the multiple recipients (Levis, abstract, [0008] dispatch plan; [0097] user inputs to the delivery manager from a keypad or portable computer; [0098], [0117] speech input with speech recognition), however, Levis does not disclose using a machine learning technique, but Peterson does  (Peterson (Col. 18 Lines 64-67) carrier platform may provide helpful feedback on listings to sellers which may lead to sellers 

Claim 28. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 28 as shown above in claim 9.

Claim 32. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 32 as shown above in claim 13.

Claim 33. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 33 as shown above in claim 14.

Claim 34. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 34 as shown above in claim 27.

Claim 37. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of claim 9, as shown above. Regarding the following limitation: 
transmitting a message to the autonomous vehicle to cause the autonomous vehicle to be dispatched from a facility. 
Levis teaches transmitting a message to a vehicle to cause the vehicle to be dispatched (Levis [0046], [0047], sending a message to a service vehicle to schedule a pickup as stated herein is not necessarily limited to using a DIAD-like device; the computer could be integrated into the vehicle. Other embodiments may utilize both a portable computer and a vehicle integrated unit operating in coordination). However, Levis does not teach an autonomous vehicle, but Scicluna does (Scicluna [0160] Upon the autonomous vehicle receiving information representing a start and end location for a route, the on-board route planning module accesses the map and location database 109 and optionally traffic data in the historical database 132 and/ or live traffic information to calculate a best route; [0161] autonomous vehicle receives routes from the core system; [0150], vehicle sharing facility). One of ordinary skill in the art would have been motivated to include the teachings of Scicluna in the system of Levis for the same reasons discussed above in claim 9.

Claim 10, 12, 22, 24, 29, 31 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levis in view of Labarre, Goddard, Peterson, and Scicluna further in view of Klingenberg et al. (US 2010/0076903 A1), hereinafter Klingenberg.

Claim 10. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of the elements of claim 9, as shown above. Regarding the following limitation:
receiving a request from one of the multiple second devices to reschedule one of the multiple deliveries; 
Levis teaches rescheduling one of the multiple deliveries (Levis [0037]). However, Levis does not teach receiving a request, but Klingenberg does (Fig. 14, [0078], A “reschedule delivery' request 1408 instructs the carrier to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the request to reschedule feature for the same reasons its useful in Klingenberg -namely, to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request. ([0078]). Based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
Levis discloses:
determining a manner in which to modify the one of the multiple deliveries by processing text associated with the request using natural language processing (Levis [0098], [0117] speech input with speech recognition); and 
where performing the multiple actions comprises: rescheduling the one of the multiple deliveries based on the manner in which to modify the one of the multiple deliveries (Levis [0037], It is possible to remotely notify the driver of the delivery vehicle (or the remote portable computer, as may be the case) en route regarding a modification to the day's dispatch plan. [0067], [0098], [0117], [0039]). 

Claim 12. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of the elements of claim 9, as shown above. Additionally, Levis discloses where performing the multiple actions comprises: 
determining the modification to the first data or the second data (Levis abstract, [0067] weather conditions; [0069] traffic conditions; [0091] updated dispatch plan is a modification of the original dispatch plan based upon processing specific inputs); 
Regarding the following limitation:
generating a recommendation related to one of the multiple deliveries, the recommendation including delivering one of the multiple items or services to a neighbor of one of the multiple recipients, 
Levis discloses generating an updated dispatch plan (Levis [0058]-[0059]; [0091]; [0109]; [0118]), however Levis Docket No. 0095-0397does not teach delivering to a neighbor, but Klingenberg does ([0069], [0138]) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the neighbor feature for the same reasons its useful in Klingenberg -namely, If the delivery personnel releases the package to the indicated neighbor, the delivery personnel may obtain a signature from the neighbor on an additional DAF. This signed DAF, and its signature, would override the electronic signature provided by the consignee ([0157]). Based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
Levis discloses:
the recommendation relating to modifying the one of the multiple deliveries according to the modification (Levis [0058]-[0059], an update to the Dispatch Plan may reflect a customer's desire to redirect the package to an alternative location, such as a retail location affiliated with the carrier; [0091] updated dispatch plan is a modification of the original dispatch plan based upon processing specific inputs; [0109], [0118], If, however, a future delivery obligation is in jeopardy, the system may re-sequence the Dispatch Plan correcting the potential problem and/or notify the user or a remote 
providing information indicating the recommendation to one of the multiple second devices for display (Levis [0109], [0118], If, however, a future delivery obligation is in jeopardy, the system may re-sequence the Dispatch Plan correcting the potential problem and/or notify the user or a remote system of the potential condition. It is possible re-optimizing the sequence of records may require the portable computer to invoke an iterative process, in which the processor may calculate several Update Dispatch Plans, which are tested internally, before an acceptable Updated Dispatch Plan is produced/selected and presented to the user.; [0106]-[0107] display dispatch plan and updated dispatch plan). 

Claim 22. 
Levis in view of Labarre, Goddard, Peterson, Scicluna, and Klingenberg teaches all of the elements of claim 22 as shown above in claim 10.

Claim 24. 
Levis in view of Labarre, Goddard, Peterson, Scicluna, and Klingenberg teaches all of the elements of claim 24 as shown above in claim 12.

Claim 29. 
Levis in view of Labarre, Goddard, Peterson, Scicluna, and Klingenberg teaches all of the elements of claim 29 as shown above in claim 10.

Claim 31. 
Levis in view of Labarre, Goddard, Peterson, Scicluna, and Klingenberg teaches all of the elements of claim 31 as shown above in claim 12.

Claim 35. 
Levis in view of Labarre, Goddard, Peterson, and Scicluna teaches all of the elements of claim 21, as shown above. Regarding the following limitation: 
receive a request from one of the multiple second devices to reschedule one of the multiple deliveries; 
Levis teaches rescheduling one of the multiple deliveries (Levis [0037]). However, Levis does not teach receiving a request, but Klingenberg does (Fig. 14, [0078], A “reschedule delivery' request 1408 instructs the carrier to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the request to reschedule feature for the same reasons its useful in Klingenberg -namely, to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request. ([0078]). Based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
Levis discloses:
determine a manner in which to modify the one of the multiple deliveries by processing text associated with the request using natural language processing (Levis [0098], [0117] speech input with speech recognition); 
where the one or more processors, when performing the multiple actions, are to: reschedule the one of the multiple deliveries based on the manner in which to modify the one of the multiple deliveries (Levis [0037], It is possible to remotely notify the driver of the delivery vehicle (or the remote portable computer, as may be the case) en route regarding a modification to the day's dispatch plan. [0067], [0098], [0117], [0039]); and 
provide a message indicating that the one of the multiple deliveries has been rescheduled (Levis [0037] remotely notify the driver en route of a modification). 

Claim 36. 
Levis in view of Labarre, Goddard, Peterson, Scicluna, and Klingenberg teaches all of the elements of claim 36 as shown above in claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628